                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT



SHAWN A. COLES,                  :
     Plaintiff,                  :
                                 :
     v.                          :    Case No. 3:17cv1770(AWT)
                                 :
DR. RUIZ, et al.                 :
     Defendants.                 :


      RULING ON MOTION FOR SUMMARY JUDGMENT [Doc.#48]

     On October 23, 2017, the plaintiff, Shawn A. Coles, an

inmate currently confined at the Willard-Cybulski

Correctional Institution in Enfield, Connecticut, filed a

complaint pro se pursuant to 42 U.S.C. § 1983 seeking

damages and injunctive relief against five Department of

Correction (“DOC”) officials: Dr. Ricardo Ruiz, Nurse

Stephanie, Nurse Shonte Haley,1 Nurse Jane Ventrella, and

Dr. Monica Farinella.    Compl. [Doc.#1].   The plaintiff

claimed that the defendants violated his Eighth Amendment

right not to be subjected to cruel and unusual punishment

by acting with deliberate indifference to his serious

medical needs.    The court permitted his Eighth Amendment


1
 The plaintiff referred to this defendant as Nurse Shonte,
Nurse Hailey, and Nurse Shonte Hailey in his complaint; as
Nurse Ashonte Gilbert in his amended complaint; and as
Nurse Shanta Hailey in his second amended complaint. The
parties subsequently agreed that the defendant should be
referred to as Nurse Shonte Haley [Doc.##55, 48-4 at ¶ 4].
claim to proceed against all five defendants.      Initial

Review Order [Doc.#7] 9-10.

       Since the court issued the Initial Review Order, the

plaintiff has filed two amended complaints.      Am. Compl.

[Doc.#21]; Second Am. Compl. [Doc.#41].      The defendants

answered the first amended complaint.      Answer [Doc.#30].

       On December 14, 2018, the defendants filed the instant

motion for summary judgment arguing that the evidence fails

to create a genuine issue of material fact as to whether

they acted with deliberate indifference to the plaintiff’s

medical needs.   For the following reasons, the court is

granting the defendants’ motion for summary judgment.

  I.     Legal Standard

       In a motion for summary judgment, the burden is on the

moving party to establish that there are no genuine issues

of material fact in dispute and that it is “entitled to

judgment as a matter of law.”       Fed. R. Civ. P. 56(a).   A

fact is “material” if it “might affect the outcome of the

suit under the governing law” and is “genuine” if “a

reasonable jury could return a verdict for the nonmoving

party” based on it.   Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986); see also Dister v. Continental Group,

Inc., 859 F.2d 1108, 1114 (2d Cir. 1988) (mere existence of

alleged factual dispute will not defeat summary judgment

                                2
motion).   The moving party may satisfy this burden “by

showing – that is pointing out to the district court – that

there is an absence of evidence to support the nonmoving

party’s case.”    PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d

101, 105 (2d Cir. 2002) (per curium) (internal quotations

omitted; citations omitted).

     When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates

the absence of a genuine issue of material fact,” the

nonmoving party must do more than vaguely assert the

existence of some unspecified disputed material facts or

“rely on conclusory allegations or unsubstantiated

speculation.”    Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44 (2d Cir. 2015) (citation omitted).    The

nonmoving party “must come forward with specific evidence

demonstrating the existence of a genuine dispute of

material fact.”   Id.; see also First Nat. Bank of Ariz. v.

Cities Service Co., 391 U.S. 253, 289 (1968) (nonmoving

party must submit sufficient evidence supporting factual

dispute that will require factfinder to resolve differing

versions of truth at trial).

     In reviewing the record, the court must “construe the

evidence in the light most favorable to the non-moving

party and to draw all reasonable inferences in its favor.”

                               3
Gary Friedrich Enters., L.L.C. v. Marvel Characters, Inc.,

716 F.3d 302, 312 (2d Cir. 2013) (citation omitted).       If

there is any evidence from which a reasonable factual

inference could be drawn in favor of the non-moving party

for the issue on which summary judgment is sought, then

summary judgment is improper.       See Security Ins. Co. of

Hartford v. Old Dominion Freight Line Inc., 391 F.3d 77, 83

(2d Cir. 2004).

     Where one party is proceeding pro se, the court must

read his papers liberally and interpret them “to raise the

strongest arguments that they suggest.”      Willey v.

Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015) (internal

quotation marks and citation omitted).      Despite this

liberal interpretation, however, “[u]nsupported allegations

do not create a material issue of fact” and cannot overcome

a properly supported motion for summary judgment.        See

Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir.

2000), cert. denied, 540 U.S. 811 (2003).

  II.   Facts

     The court draws the following facts from the

defendants’ Local Rule 56(a)(1) Statement (“Defs.’ Stmt.”)

[Doc.#48-4], the plaintiff’s Local Rule 56(a)(2) Statement

(“Pl.’s Stmt.”) [Doc.#55], and the exhibits submitted by

both parties.

                                4
        On March 13, 2017, the plaintiff sustained an injury

to his foot while playing basketball at the Cheshire

Correctional Institution.    Defs.’ Stmt. ¶ 1; Pl.’s Stmt. ¶

1; Pl.’s Ex. G [Doc.#41 at 31].      Later that day, he was

taken to the medical unit where he was evaluated by Nurse

Haley.    Defs.’ Stmt. ¶ 4; Pl.’s Stmt. ¶ 4.    Nurse Haley

gave the plaintiff ice and Motrin for his pain and ordered

x-rays for his foot.    Defs.’ Stmt. ¶¶ 5-6; Pl.’s Stmt. ¶¶

5-6.    She entered an order for 200 milligrams of Ibuprofen.

Defs.’ Stmt. ¶ 7; Pl.’s Stmt. ¶ 7.

        Two days later, the plaintiff was evaluated by Dr.

Ruiz.    Defs.’ Stmt. ¶ 8; Pl.’s Stmt. ¶ 8.    Ruiz ordered

crutches and a bottom bunk pass for the plaintiff; Defs.’

Stmt. ¶ 8; Pl.’s Stmt. ¶ 8; Aff. of Ricardo Ruiz, MD (“Ruiz

Aff.”) [Doc.#48-3] ¶ 4; the plaintiff contends that he only

had crutches for twelve days.       Pl.’s Stmt. ¶ 8.   Ruiz also

ordered a five-day Motrin regimen for the plaintiff, but

the plaintiff claims that he never received the medication.

Defs.’ Stmt. ¶ 9; Pl.’s Stmt. ¶ 9.

        On March 27, 2017, multiple x-rays were taken of the

plaintiff’s foot.    Defs.’ Stmt. ¶ 10; Pl.’s Stmt. ¶ 10;

Medical Records, Defs.’ Attach. A. [Doc.#49 at 12].       The x-

rays showed a slightly distracted rotated fracture of the



                                5
base of the plaintiff’s fifth metatarsal.   Defs.’ Stmt. ¶

11; Pl.’s Stmt. ¶ 11; Medical Records at 12.

     On April 19, 2017, Dr. Ruiz once again evaluated the

plaintiff.   Defs.’ Stmt. ¶ 12; Pl.’s Stmt. ¶ 12.   Following

the examination, Ruiz submitted a request to the

Utilization Review Committee (“URC”) that the plaintiff be

evaluated by an orthopedic specialist.   Defs.’ Stmt. ¶ 12;

Pl.’s Stmt. ¶ 12; Medical Records at 14.    The URC granted

the request on May 19, 2017, and the plaintiff was

transported to the UConn Health Center for an orthopedic

consultation with Dr. Merrill.    Defs.’ Stmt. ¶ 13; Pl.’s

Stmt. ¶ 13; Medical Records at 14.

     During the orthopedic consultation, Dr. Merrill

concluded that the plaintiff had a mild fracture, good

range of motion, and flat feet.   Defs.’ Stmt. ¶ 14; Pl.’s

Stmt. ¶ 14; Medical Records at 13.   Merrill noted that the

plaintiff’s fracture was healing and did not recommend

surgery, Ruiz Aff. ¶ 8, but he informed the plaintiff that

he may experience pain for up to six months and recommended

a brace and an orthopedic shoe.   Defs.’ Stmt. ¶ 15; Pl.’s

Stmt. ¶ 15; Medical Records at 13.   A physician order for

an orthopedic shoe was written on May 22, 2017.     Defs.’

Stmt. ¶ 16; Pl.’s Stmt. ¶ 16; Medical Records at 5.



                              6
     On August 4, 2017, Nurse McClain provided the

plaintiff with an orthopedic shoe as ordered; Defs.’ Stmt.

¶ 19; Pl.’s Stmt. ¶ 19; Medical Records at 4.    The

plaintiff later complained that the shoe did not fit.

Pl.’s Ex. H [Doc.#41 at 36].   The use of an orthopedic shoe

is merely for comfort; it is not designed to heal a

fracture in the foot.    Ruiz Aff. ¶ 13.

     Three days later, medical personnel performed

additional x-rays on the plaintiff’s foot.    Defs.’ Stmt. ¶

20; Pl.’s Stmt. ¶ 20; Medical Records at 11.    The reviewing

physician did not find any significant change in the

plaintiff’s fracture.    Defs.’ Stmt. ¶ 20; Pl.’s Stmt. ¶ 20;

Medical Records at 11.

     On August 16, 2017, Dr. Ruiz evaluated the plaintiff

for a third time, and the two discussed the latest x-ray

results.   Defs.’ Stmt. ¶ 21; Pl.’s Stmt. ¶ 21; Medical

Records at 27; Ruiz Aff. ¶ 15.     Ruiz explained to the

plaintiff that the type of fracture he sustained often does

not heal well or at all.   Defs.’ Stmt. ¶ 22; Pl.’s Stmt. ¶

22; Medical Records at 27; Ruiz Aff. ¶ 15.    He also

explained that surgery often does not help to heal the

fracture, but he would let the surgeon at UConn decide

whether it was appropriate.    Defs.’ Stmt. ¶ 22; Pl.’s Stmt.

¶ 22; Medical Records at 27; Ruiz Aff. ¶ 15.    Ruiz told the

                               7
plaintiff that he would order another x-ray of his foot,

and if the x-ray showed no healing, he would refer him back

to the orthopedic surgeon at UConn.      Defs.’ Stmt. ¶ 23;

Pl.’s Stmt. ¶ 23; Medical Records at 27; Ruiz Aff. ¶ 15.

Other than over-the-counter pain medication, Ruiz did not

deem it appropriate to prescribe any additional pain

medication for the plaintiff.       Ruiz Aff. ¶ 16.

  III. Discussion

     To prevail on a claim for deliberate indifference to a

serious medical need under the Eighth Amendment, the

plaintiff must show both that his medical need was serious

and that defendants acted with a sufficiently culpable

state of mind.   See Smith v. Carpenter, 316 F.3d 178, 184

(2d Cir. 2003) (citing Estelle v. Gamble, 429 U.S. 97, 105

(1976)).    There are both objective and subjective

components to the deliberate indifference standard.     See

Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994).

Objectively, the alleged deprivation must be “sufficiently

serious.”   Wilson v. Seiter, 501 U.S. 294, 298 (1991).       The

condition must be “one that may produce death,

degeneration, or extreme pain.”      See Hathaway v. Coughlin,

99 F.3d 550, 553 (2d Cir. 1996) (internal quotation marks

omitted).   Subjectively, defendants must have been actually

aware of a substantial risk that the plaintiff would suffer

                                8
serious harm as a result of their actions or inactions.

See Salahuddin v. Goord, 467 F.3d 263, 280–81 (2d Cir.

2006).    Negligence that would support a claim for medical

malpractice does not rise to the level of deliberate

indifference and is not cognizable under § 1983.   See id.

at 280.   Nor does a difference of opinion regarding what

constitutes an appropriate response and treatment.    See

Ventura v. Sinha, 379 F. App’x 1, 2–3 (2d Cir. 2010);

Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998).

     In this case, the defendants concede that the

plaintiff has satisfied the objective component of the

Eighth Amendment standard based on evidence that he

suffered a fracture to his foot.   Defs’ Mem. of Law in

Supp. of their Mot. for Summ. J. [Doc.#48-1] at 5.    The

court agrees with their contention, however, that the

plaintiff has failed to produce evidence of deliberate

indifference.

     The evidence shows that Nurse Haley, Dr. Ruiz, and

Nurse McClain all provided treatment in response to the

plaintiff’s injury.   Haley gave the plaintiff ice and pain

medication and ordered x-rays for his foot.   Ruiz evaluated

the plaintiff on three different occasions, ordered

crutches, a bottom bunk pass, and five-day Motrin regimen

for the plaintiff, and submitted a URC request for the

                               9
plaintiff to see an orthopedic specialist.    McClain gave

the plaintiff an orthopedic shoe as ordered by the

orthopedist.   The plaintiff argues in his opposition that

he did not receive the medication ordered by Ruiz, see,

e.g., Pl.’s Mem. of Law in Supp. of Opp’n to Mot. for Summ.

J. (“Pl.’s Opp’n”) [Doc.#54-1] at 3, but he has not

provided any evidence that Ruiz or any other defendant did

anything that prevented him from receiving the medication.

     The plaintiff contends that the treatment provided by

the defendants was not “appropriate” or was insufficient to

match the seriousness of his injury.   Pl.’s Opp’n at 1, 3.

Even if true, this fact would not show that the defendants

subjected him to cruel and unusual punishment in violation

of the Eighth Amendment.   In order to prevail on an Eighth

Amendment claim, the plaintiff must show more than the mere

fact that the defendants acted negligently.   Salahuddin,

467 F.3d at 280; see also Estelle, 429 U.S. at 106

(“Medical malpractice does not become a constitutional

violation merely because the victim is a prisoner”).

Although the plaintiff contends that their response was

inadequate, Haley, Ruiz, and McClain all took remedial

action in response to his injury.   There is no evidence

that could support a conclusion by a jury that any of them



                              10
disregarded a substantial risk that the plaintiff would

suffer serious harm.

     The fact that the plaintiff disagrees with the method

of treatment chosen by the defendants does not support a

claim that they violated his Eighth Amendment rights.   See

Chance, 143 F.3d at 703 (“It is well-established that mere

disagreement over the proper treatment does not create a

constitutional claim”).   Dr. Ruiz explained to the

plaintiff that the type of fracture he sustained often does

not heal properly, and neither he nor the orthopedist

recommended surgery.    Ruiz Aff. ¶¶ 8, 15; Defs’ Stmt. ¶ 22;

Pl.’s Stmt. ¶ 22.   Ruiz also did not deem it appropriate to

prescribe any medication other than the over-the-counter

medications he had already prescribed.   Ruiz Aff. ¶ 16.

The plaintiff may disagree with these conclusions, but he

has not provided evidence showing deliberate indifference

to his medical needs.

     As to Nurse Ventrella and Dr. Farinella, there is no

evidence in the record showing that either of them acted

with deliberate indifference to the plaintiff’s medical

needs.   The plaintiff alleges that Ventrella “accused [his]

pain as insignificant” and failed to provide him with

crutches, Second Am. Compl. ¶ 67, but there is no evidence

in the record to support that allegation.   The plaintiff is

                               11
suing Farinella because she is the director of Correctional

Managed Health Care and is, therefore, responsible for the

“unconstitutional and unforgiving” polices by which other

medical personnel must abide.    Id. at ¶ 78.    However,

because the plaintiff has not shown that any of the other

defendants acted with deliberate indifference to his

medical needs, no reasonable jury could conclude that

Farinella violated his Eighth Amendment right not to be

subjected to cruel and unusual punishment.      The plaintiff

has also not provided evidence to support his conclusory

allegation that the policies of Correctional Managed Health

Care are unconstitutional.

  IV.   Conclusion

     Based on the foregoing, the court concludes that the

defendants are entitled to summary judgment in their favor,

and the motion for summary judgment [Doc.#48] is hereby

GRANTED.

     The Clerk is directed to enter judgment in favor of

the defendants and close this case.

     It is so ordered.

     Dated this 30th day of April, 2019 at Hartford,

Connecticut.

                                     ___________/s/AWT___________
                                           Alvin W. Thompson
                                     United States District Judge

                                12
